Citation Nr: 1207024	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-26 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983 with periods of service in the National Guard as well.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran originally filed a claim seeking entitlement to service connection for PTSD.  The medical evidence, however, indicates treatment and diagnoses for PTSD as well as other psychiatric conditions, such as depression, and general anxiety disorder.  The Court held in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  In this case, as will be discussed more thoroughly below, the record reasonably raises other mental disabilities that may be related to the Veteran's military service.  Accordingly, the Veteran's PTSD claim has been appropriately recharacterized above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from PTSD as a result of various experiences in service, including multiple personal assaults  and a training experience in which he received a head wound and thought he was going to die.  See e.g., July 2009 VA Form 9.  His service treatment records show treatment for a head laceration in August 1980.  The source of the injury was not identified. He also received treatment following a  fight in July 1981 in which he was kicked in the kidney area.  

In reviewing the Veteran's private and VA treatment records, the Boards notes that he has been diagnosed with numerous psychiatric disabilities.  In a December 2006 VA treatment record the Veteran was diagnosed with depression.  A November 2007 private treatment record diagnosed the Veteran with PTSD, impulse control disorder, and personality disorder not otherwise specified (NOS).  A January 2008 private treatment record reported the Veteran suffered from PTSD by history.  A February 2008 private treatment record diagnosed the Veteran with PTSD, with no further comment.  A June 2008 VA treatment record found the Veteran suffered from chronic PTSD and anxiety NOS.  An August 2008 VA treatment record diagnosed the Veteran with opioid dependence and personality disorder NOS.  See also May 2009 VA treatment record.  In October 2009 a VA treatment record noted chronic PTSD, depression NOS, and personality disorder NOS.

At his August 2008 VA examination the examiner stated that the Veteran did describe a symptom pattern that was consistent with PTSD. The Veteran was noted as having a truly horrible psychiatric history.  The examiner indicated the Veteran presented a diagnostic dilemma, and it was impossible to determine if he suffered from PTSD given his reported history, which was vague.  The final diagnoses did not include PTSD but were polysubstance dependence, and anxiety and personality disorders NOS.  Following the VA examination, the Veteran was hospitalized in December 2009 and August 2010.  He was variously diagnosed with depression NOS, personality disorder, and opiate and benzodiazepine dependence.
 
Although the Veteran has been diagnosed with PTSD, it is unclear if he has been diagnosed as having PTSD due to service.  While a January 2007 VA treatment records diagnosed him as having PTSD, the opinion went on to state that the PTSD was likely from the Veteran's childhood abuse.  

As explained in the introduction, additionally, the Court recently held in Clemons, that when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Accordingly, the AOJ should also consider whether any psychiatric disability, and not just PTSD, warrants service-connection.  See Clemons, supra.

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  The Board finds that the claim should be remanded for a new VA examination to determine what psychiatric disabilities the Veteran suffers from, and if they are related to service.  

The Board further notes that the most recent VA treatment records in the claims file are from October 2010.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from October 2010 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from October 2010 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	Schedule the Veteran for a VA examination to determine if the Veteran suffers from PTSD or any other psychiatric disability, related to his military service.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should provide the following opinion:

	Please identify the psychiatric disabilities the Veteran has to include any PTSD and whether any diagnosis is at least as likely as not related to service to include being assaulted in service. 

	It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

	The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim of service connection for a psychiatric disability to include PTSD.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

